Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 10/14/2021, applicant filed an amendment on 01/04/2022, amending claims 2-4, 11, 15-17.  Claims 1, 5-10, 13, and 19-20 are canceled.  Claims 21-28 are newly added.  The pending claims are 2-4, 11-12, 14-18, and 21-28. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10984784 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brantley C. Shumaker on 02/08/2022.
The application has been amended as follows:
In the claims:
3.	(Currently Amended) The method of claim 11, wherein the updating comprises 

performing natural language understanding processing in the first language to identify a first language intent of a user based on a textual query in the first language that is obtained from input provided by the user; 
using the machine translation model, translating the textual query in the first language to generate a translation of the textual query in the second language; 
performing natural language understanding processing in the second language to identify a second language intent of the user based on the translation of the textual query in the second language; 
comparing the first and second language intents; 
in response to determining, based on the comparing, that the first and second language intents match, generating and storing a training example of the training data using the textual query in the first language and the translation of the textual query in the second language; and
updating the machine translation model based on the training data.  

14.	(Canceled).
  15.	(Currently Amended) At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations to generate training data for training a machine translation model to translate from a first language to a second language:
perform natural language understanding processing in the first language to identify a first language intent of a user based on a textual query in the first language that is obtained from input provided by the user; 
using the machine translation model, translate the textual query in the first language to generate a translation of the textual query in the second language; 

compare the first and second language intents; 
in response to a determination that the first and second language intents match, generate and store a training example of the training data using the textual query in the first language and the translation of the textual query in the second language; and
update the machine translation model based on the training data.  

17.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 15, wherein the instructions to update include 

22.	(Canceled).

23.	(Currently Amended)  A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by one or more of the processors, cause the one or more processors to perform the following operations to generate training data for training a machine translation model to translate from a first language to a second language:
perform natural language understanding processing in the first language to identify a first language intent of a user based on a textual query in the first language that is obtained from input provided by the user; 
using the machine translation model, translate the textual query in the first language to generate a translation of the textual query in the second language; 
perform natural language understanding processing in the second language to identify a second language intent of the user based on the translation of the textual query in the second language; 
compare the first and second language intents; 
; and
update the machine translation model based on the training data.  

25.	(Currently Amended) The system of claim 23, wherein the instructions to compare comprise 

28.	(Canceled).  


Allowable Subject Matter
5.	Claims 2-4, 11-12, 15-18, 21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Chen (US 20090024595) relates to an automatic expanded language search method that includes translating a search query from a first language to a second language, comparing the translated query with content in the second language, and identifying content in the second language relevant to the translated query based on the comparing. Also, the method includes translating content in a second language at one or more network locations into a first language, comparing the translated content with a search query written in the first language, and identifying, from the translated content, content relevant to the query based on the comparing.
The prior art Kennewick (US 20150142447) relates to a system and method for an integrated, multi-modal, multi-device natural language voice services environment that collectively determine intent for any given multi-modal natural language input, whereby the user 
The prior art does not teach or suggest performing natural language understanding processing in the first language to identify a first language intent of a user based on a textual query in the first language that is obtained from input provided by the user; using the machine translation model, translating the textual query in the first language to generate a translation of the textual query in the second language; performing natural language understanding processing in the second language to identify a second language intent of the user based on the translation of the textual query in the second language; comparing the first and second language intents; in response to determining, based on the comparing, that the first and second language intents match, generating and storing a training example of the training data using the textual query in the first language and the translation of the textual query in the second language; and updating the machine translation model based on the training data, as claimed by independent claims 11, 15, 23.
The dependent claims are allowed for being dependent and further limiting independent claims 11, 15, 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659